Judgment, Supreme Court, Bronx County (Dominic Massaro, J.), rendered March 7, 1988, convicting defendant, after a jury trial, of robbery in the second degree, grand larceny in the second degree, reckless endangerment in the second degree, and resisting arrest and sentencing him to two concurrent indeterminate terms of imprisonment of 5 to 10 years on the robbery and grand *359larceny counts and a concurrent definite one-year term on the reckless endangerment count, is unanimously modified on the law, the conviction for grand larceny in the second degree reduced to petit larceny, and the sentence imposed on the grand larceny conviction vacated, and otherwise affirmed.
The complainant’s rough estimate of the value of her jewelry was insufficient to prove that defendant stole property that exceeded $1,500 in value (People v Sweeney, 125 AD2d 978). The complainant’s testimony that the jewelry was worth more than $1,500 was impeached by her Grand Jury testimony that the jewelry was worth "give or take” that sum, and there is insufficient evidence in the record to show how the complainant estimated the value. She was not qualified as an expert and gave limited testimony on how much she paid for the jewelry. It is unnecessary to remand for resentencing since defendant has already served the maximum time to which he could have been sentenced on the petit larceny conviction. (People v Womble, 111 AD2d 283.)
Defendant’s challenge to the court’s preliminary instructions is unpreserved and meritless. Concur—Ross, J. P., Rosenberger, Asch and Smith, JJ.